PER CURIAM.
The special master’s report was filed January 23, 1905. Exceptions were duly filed and the caitse came on before the district judge on February 21th (144. Fed. 572), and on that day he filed a memorandum of opinion affirming the report. Subsequently, and on February 28th, there was filed in the clerk’s office an order which was in all respects an adjudication. It recites the proceedings and the hearing, and then proceeds as follows:
“It is further ordered and adjudged that the said report of the said special master be, and the same hereby is, in all things confirmed, and the said Eppie B. Berkebile is hereby declared and adjudged a bankrupt accordingly.”
Thereafter an additional adjudication to precisely the same effect was filed in the clerk’s office on March 1st. It also provided “the said Eppie B. Berkebile is hereby declared and adjudged bankrupt accordingly.”
No appeal was taken from the adjudication of February 28th, but on March 11th an appeal was taken from the adjudication of March 1st.
Adjudication of bankruptcy having been filed in the clerk’s office on February 28th, it could be reviewed only by an appeal filed within 10 days thereafter. Bankr. Act July 1, 3898, c. 541, § 25, 30 Stat. 553 [U. S. Comp. St. 1901, p. 3432], That time could not be extended by the subsequent entry of an alias adjudication. Therefore upon this appeal, taken more than 10 days after entry, the adjudication of February 28th could net be reviewed. If the alias adjudication of March 1st were considered and set aside upon this appeal, such disposition *578of it would in no way affect the adjudication of bankruptcy of February 28th, which by failure to appeal from it has now become final.
Appeals will not be entertained to argue moot questions only, and therefore this appeal is dismissed.